 

FARMOUT AGREEMENT

 

This Agreement dated the 12th day of March, 2013

 

 BETWEEN: 

 

Summit West Oil, LLC, a company incorporated under the laws of the State of
Washington and having an office at 1048 West 11th. Avenue, Spokane, WA 99204

 

(hereinafter referred to as “SW” or “Farmor”)

 

                                                                                                            
OF THE FIRST PART

 

AND:

 

NORSTRA ENERGY INC., a Nevada company having an office at 2860 Exchange Blvd,
Suite 400, Southlake, TX 76092

 

                        (hereinafter referred to as “Norstra” or the “Farmee” )

 

                                                                                                            
OF THE SECOND PART

 

 

WHEREAS the Farmor is the beneficial owner of 100% working interests in and to
the Lease Documents relating to the Farmout Lands, as more particularly
described in the attached Schedule “A”.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and agreements herein contained, the parties hereby covenant and agree
as follows:

 

1.            Definitions 

 

            Each capitalized term used in this Agreement will have the meaning
given to it in the Farmout & Royalty Procedure and in addition:

 

 

(a)          “AFE” means the projected budget to drill and complete a horizontal
well drilled into the Bakken Oil Formation on the Farmout Lands as attached in
Schedule B.

 

(b)          "Exchange" means US Over The Counter Market (OTC);

 

(c)          "Farmee" means Norstra;

 

(d)          “Farmor" refers to SW;

 

(e)          “Farmout Lands" means those lands described as the South Sun River
Prospect in the attached Schedule "A";

 

(f)           “Lease Documents” means the document or documents of title
described in the attached Schedule “A”;

 

 

1

--------------------------------------------------------------------------------

 

 

(g)          “Payout” means after recovery of all costs actually incurred by the
Farmee to drill and complete a Well;

 

(h)          “Assignment” means the assignment from SW to Norstra for all either
the earned spacing unit of any well drilled OR after all obligations under 3
(a)-(d) have been met means the assignment of all leases in Schedule A from SW
to Norstra.

 

 

2.            Schedule 

 

            The following schedule is attached hereto and form part of this
Agreement:

 

Schedule “A” which describes the leases that represent the South Sun River
Prospect.

 

 

 

3.            Interest Earned

 

The Farmee shall have the option to earn a 100% working interest by doing the
following:

 

(a)          Spending an aggregate of $200,000 on exploration work as follows:

 

(i)            Send $60,000 no later than April 5, 2013 on acquiring seismic and
other miscellaneous exploration data on the Farmout Lands;

 

(ii)           Spend an additional $140,000 no later than April 30, 2013 for the
initial working program, re-interpret existing 2D seismic data and delineate
potential drill locations.

 

(b)          Drill and complete a horizontal well into the Bakken Oil Formation
at an estimated cost of $5,000,000 as set out in Schedule “B” by December 31,
2013;

 

(c)          Drill and complete a second horizontal well into the Bakken Oil
Formation at an estimated cost of $5,000,000 as set out in Schedule “B” by June
30, 2014;



(d)          Drill and complete a horizontal well into the Bakken Oil Formation
at an estimated cost of $5,000,000 as set out in Schedule “B” by December 31,
2014;



(e)          Upon completion of the steps set out in 3(a) through 3(d) above,
the Farmee shall have earned the above mentioned 100% working interest in the
entire acreage constituting the Farmout Lands.  In the event that the Farmee
only completed the first and/or the first and second well, but the Farmee elects
not to proceed with the second and/or third well, the Farmee will earn the above
mentioned working interests only on the spacing unit that they drilled the
well(s) on.

 

 

 

2

--------------------------------------------------------------------------------

 

 

4.            Royalties and Carried Interest

 

The Farmee acknowledges that the Farmout Lands are subject to royalty burdens
totalling 20%.

 

5.            Operations 

 

(a)          The Farmee shall have the right to choose the operator, subject to
the approval of the Farmor, which approval shall not be unreasonably withheld. 

 

(b)          All operations conducted pursuant to this Agreement will be in a
lawful manner and in accordance with good oilfield practice.

 

(c)          All operations conducted by the Farmee pursuant to this Agreement
will be at the Farmee’s individual sole cost, risk and expense.

 

6.            Representations and Warranties

 

The Farmor hereby represents and warrant to the Farmee as follows:

 

(a)        SW has been duly incorporated and is a valid and subsisting body
corporate under the laws of its jurisdiction of incorporation;

 

(b)        The Farmor have full right, power and authority to enter into and
accept the terms of this Agreement and to carry out the transactions
contemplated therein;

 

(c)        The Farmor is the beneficial owners of the undivided working
interests in and to the Lease Documents and the Farmout Lands as set forth in
the attached Schedule “A” and all leases are in good standing. 

 

(d)        There are no claims, proceedings, actions, lawsuits, administrative
proceedings or governmental investigations in existence, or so far as the Farmor
is aware, contemplated or threatened against or with respect to the Farmors (or
either of them) or any of the Farmout Lands or Lease Documents and there is no
particular circumstance, matter or thing known to the Farmor which could
reasonably be anticipated to give rise to any such claim, proceeding, action,
lawsuit, proceeding or investment.

 

The Farmee hereby represents and warrants to the Farmor as follows:

 

(a)        The Farmee has been duly incorporated and is a valid and subsisting
body corporate under the laws of its jurisdiction of incorporation; and

 

(b)        The Farmee has full right, power and authority to enter into and
accept the terms of this Agreement and to carry out the transactions
contemplated therein.

 

7.            Notices  

The addresses for service of the Parties in the Agreement are as follows:

 

Summit West Oil, LLC,
1048 West 11th. Avenue
Spokane, WA 99204

 

 

NORSTRA ENERGY INC. 

2860 Exchange Blvd, Suite 400,

Southlake, TX 76092

 

3

--------------------------------------------------------------------------------

 

 

 

8.            Regulatory Approval

            The obligations of the Farmee are subject to acceptance by the
Exchange of any and all filings required to be made with the Exchange in respect
of this Agreement and/or the subject matter thereof. 

 

9.            Transfer of Interest

            Upon the Farmee earning an interest in the Farmout Lands, the Farmor
will proceed to transfer and assign such interest in the Lease Documents and the
Farmout Lands to the Farmee..  The interest of the Farmee shall be recorded in
any division orders filed with respect to producing wells on the Farmout Lands.

 

10.          Termination 

 

  (a)      This Agreement and the transactions contemplated hereby may be
terminated:

 

(i)            By mutual agreement of the Parties; or

 

(ii)           By either Party, if, subject to Section 10(b) of this Agreement,
there has been a material breach of a covenant or agreement contained in this
Agreement, on the part of the other Party, or the failure of a condition, and
such breach of a covenant or agreement or failure of a condition has not been
cured or waived.

 

(b)       If the Farmee has committed a material breach of a covenant or
agreement relating to drilling obligations, payment on lands, or payment of
rentals, the Farmee shall have 30 business days following receipt of notice from
the Farmor to cure the breach before this Agreement can be terminated.

 

11.          General 

 

(a)          The rights and obligations of the parties hereunder will be binding
and enure for the benefit of and be enforceable by each of the parties hereto,
and their respective successors and permitted assigns.

 

(b)          This Agreement constitutes the entire Agreement between the parties
hereto and no variation of the terms hereof will be binding unless the same is
contained in a written document that is signed by all of the parties.

 

(c)          This Agreement shall be governed by and be construed in accordance
with the laws of the State of Nevada, USA.

 

(d)          Time is of the essence of this Agreement.

 

 

4

--------------------------------------------------------------------------------

 
(e)          The headings of the paragraphs of this Agreement are inserted for
convenience only and do not define, limit, enlarge or alter the meanings of any
paragraph or clause herein.

 

(f)           The Farmee and the Farmor acknowledge that they have been advised
to obtain and have obtained independent legal advice.

 

(g)          This Agreement may be executed in two or more counterparts and
delivered by electronic transmission, each of which will be deemed to be an
original and all of which will constitute one agreement, effective as of the
reference date given above and executed electronic copies will be deemed for all
purposes under this Agreement to be valid executed copies of this Agreement. 

 

(h)          All the monetary amounts shall be in the currency of the United
States unless otherwise stated.

 

 

IN WITNESS WHEREOF each of the parties has duly executed this Agreement to be
effective as of the date first above written.

 

SUMMIT WEST OIL, LLC                                        

 

per: /s/ Authorized Signatory

             

 

 

NORSTRA ENERGY INC    

 

per:/s/ Glen Landry

 

5

--------------------------------------------------------------------------------

 

 

             

 

 

                                                                                                                    
SCHEDULE "A"

 

            Attached to and forming part of a Farmout and Royalty Agreement
dated the 12th day of March, 2013, between SUMMIT WEST OIL, LLC. and NORSTRA
ENERGY INC.

 

 

                                                                                  
Description of the Lease Documents and the Farmout Lands

 

6

--------------------------------------------------------------------------------

 

 

 

SCHEDULE A: SCHEDULE OF LEASES

                           

Township

Range

Section

Legal

Gross Ac

% Ownership

Net Ac

Lease Date

Term

20 N

8 W

2

SW4SE4, S2SW4

120.00

100.00

120.00

6/5/2012

10 years

20 N

8 W

11

W2, W2NE4, N2SE4

480.00

100.00

480.00

6/5/2012

10 years

20 N

8 W

14

N2NW4, SW4NW4, SW4SW4

160.00

100.00

160.00

6/5/2012

10 years

20 N

8 W

34

SE4SE4

40.00

100.00

40.00

6/5/2012

10 years

20 N

8 W

36

NW4, S2

480.00

100.00

480.00

6/5/2012

10 years

20 N

7 W

12

S2NE4, SE4

200.00

100.00

200.00

6/5/2012

10 years

20 N

7 W

13

N2NE4, SW4NE4

120.00

100.00

120.00

6/5/2012

10 years

20 N

7 W

19

E2NW4, NW4NE4, S2NE4, SE4, NE4SW4

400.00

100.00

400.00

6/5/2012

10 years

20 N

7 W

26

N2NW4, SE4NW4, W2NE4, S2SW4

280.00

100.00

280.00

6/5/2012

10 years

20 N

7 W

27

N2N2, S2S2

320.00

100.00

320.00

6/5/2012

10 years

20 N

7 W

31

NE4, NE4SE4

200.00

100.00

200.00

6/5/2012

10 years

20 N

7 W

32

NW4, N2SW4

240.00

100.00

240.00

6/5/2012

10 years

20 N

7 W

33

NE4NE4, S2S2

200.00

100.00

200.00

6/5/2012

10 years

20 N

7 W

34

N2N2

160.00

100.00

160.00

6/5/2012

10 years

20 N

7 W

36

NW4, S2

480.00

100.00

480.00

6/5/2012

10 years

19 N

7 W

2

Lot 4, SW4NW4, N2SW4

161.41

100.00

161.41

6/5/2012

10 years

19 N

7 W

3

Lots 1, 2, 3, 4, S2N2, S2

645.72

100.00

645.72

6/5/2012

10 years

19 N

7 W

5

Lots 3, 4, S2NW4, S2

483.63

100.00

483.63

6/5/2012

10 years

19 N

7 W

8

N2N2, NE4SW4

200.00

100.00

200.00

6/5/2012

10 years

19 N

7 W

10

N2NW4

80.00

100.00

80.00

6/5/2012

10 years

19 N

7 W

14

SW4SW4

40.00

100.00

40.00

6/5/2012

10 years

19 N

7 W

15

NW4NW4, S2SE4, SE4SW4

160.00

100.00

160.00

6/5/2012

10 years

19 N

7 W

17

NW4, NE4NE4, S2NE4, S2

600.00

100.00

600.00

6/5/2012

10 years

19 N

7 W

20

NE4NW4, NW4NE4, S2NE4, N2SE4, NE4SW4

280.00

100.00

280.00

6/5/2012

10 years

19 N

7 W

21

S2SW4

80.00

100.00

80.00

6/5/2012

10 years

19 N

7 W

22

NE4NW4, NW4NE4, E2E2, SW4SE4, SE4SW4

320.00

100.00

320.00

6/5/2012

10 years

19 N

7 W

23

W2W2

160.00

100.00

160.00

6/5/2012

10 years

19 N

7 W

28

NW4NW4, S2NW4

120.00

100.00

120.00

6/5/2012

10 years

19 N

7 W

32

NE4NW4, N2NE4, SE4NE4

160.00

100.00

160.00

6/5/2012

10 years

19 N

7 W

34

N2N2, SE4, NE4SW4

360.00

100.00

360.00

6/5/2012

10 years

18N

6 W

16

All

640.00

100.00

640.00

6/5/2012

10 years

18N

6 W

20

SW4SW4

40.00

100.00

40.00

6/5/2012

10 years

18N

6 W

28

E2NE4, SE4, E2SW4, Dearborn Riverbed and related acreage

329.00

100.00

329.00

6/5/2012

10 years

                 

17N

6W

28

Lot 1, NE4NW4

78.23

100.00

78.23

6/5/2012

10 years

17N

6W

36

All

640.00

100.00

640.00

6/5/2012

10 years

16N

6W

16

All

640.00

100.00

640.00

6/5/2012

10 years

                       

TOTAL

10097.99

 

10097.99

   

7

--------------------------------------------------------------------------------

 